 In the Matter Of GENERAL MOTORS CORPORATION (GMC TRUCX & COACHDIVISION), EMPLOYERandDISTRICT #15 OF INTERNATIONAL ASSOCIA-TION OF MACHINISTS,PETITIONERCase No. 2-RC-1600.-Decided January 16, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Jack Davis,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Petitioner seeks to represent a unit of mechanics, excluding allother employees and supervisors, working for the Employer at the NewYork City Board of Transportation's Building C, 37th Street andFirst Avenue, Brooklyn, New York.The Employer is engaged atthat address in a temporary project repairing and altering 900 newbuses delivered to the New York City Board of Transportation betweenlate 1948 and early March 1949.To effect those repairs and altera-tions, the Employer hired the mechanics which the Petitioner seeksto represent.At the hearing, held on November 23, 1949, the Em-ployer contended that this project would be completed on or aboutMarch 1, 1950, 2 months from now, while the Petitioner claimed thatitwould not be finished until about the middle of May 1950. Both88 NRLB No. 29.119 120DECISIONS OF NATIONALLABOR RELATIONS BOARDparties agree, however, that in any event the employment of the me-chanics would be at an end when the project was completed.Underthese circumstances, we believe that no useful purpose will be servedby proceeding with a determination of representatives at the presenttime.'Accordingly, we shall dismiss the petition.ORDERUpon the basis of the foregoing findings of fact and the entire rec-ord in this case, the National Labor Relations Board hereby ordersthat the petition filed herein be, and it hereby is, dismissed.'Parsons Corporation,86 NLRB 74;Weber Showcase and Fixture Company,85 NLRB1202;Mastick,Inc.,82 NLRB 927.